                                         Case 4:17-cv-03962-HSG Document 237 Filed 04/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11     STACIA STINER, et al.,                               Case No. 17-cv-03962-HSG (LB)
                                  12                     Plaintiffs,
Northern District of California




                                                                                              Re: ECF No. 233
 United States District Court




                                  13              v.

                                  14     BROOKDALE SENIOR LIVING, INC., et
                                         al.,
                                  15
                                                         Defendants.
                                  16

                                  17      The parties dispute the scope of the plaintiffs’ Rule 30(b)(6) depositions that they scheduled

                                  18   for this month in anticipation of the plaintiffs’ motion for class certification. (Letter Brief – ECF
                                  19   No. 233.) The court held a hearing on April 22, 2021. The court allows five days of depositions on

                                  20   the topics designated by the plaintiffs in the letter brief. (Id. at 3.) The case is complex and

                                  21   sprawling. Courts allow more extensive Rule 30(b) depositions on complex cases akin to this one.

                                  22   See, e.g., Lopez v. S.F. Unified Sch. Dist., No. C 99-00230 SI, 2004 WL 6065998, at *3–4 (N.D.

                                  23   Cal. Mar. 4, 2004).

                                  24      IT IS SO ORDERED.

                                  25      Dated: April 22, 2021

                                  26                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  27                                                     United States Magistrate Judge
                                  28

                                       ORDER – No. 17-cv-03962-HSG (LB)
